DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 07/13/2021 is acknowledged.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (WO 2015/060439 A1, machine translation in English used for citation).
Regarding claim 1, Furuta teaches a one-component-type thermosetting resin composition comprising an epoxy resin containing an epoxy compound represented by formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 [Abstract, 0005, 0025], wherein X1 and X2 are optionally [0025] 
    PNG
    media_image2.png
    41
    1106
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    41
    1106
    media_image2.png
    Greyscale
 as being 
    PNG
    media_image2.png
    41
    1106
    media_image2.png
    Greyscale
CH2-. This is because Furuta teaches examples of the epoxy compound, and in every epoxy compound that comprises a -O-CH2-CH(-OH)- group, the group is bonded to a -CH2- group to form a -O-CH2-CH(-OH)-CH2- group  [0027]. Furuta’s teachings therefore read on a flexible material, comprising an epoxy resin (A) optionally represented by a formula (1), in the formula (1), A1 is a group represented by a formula (a-2), in the formula (a-2), n2 is an integer of 1 to 8, A2 is a divalent organic group having an aromatic structure, B is a glycidyl group, and n is an integer of 1 to 20. Furuta teaches that the one-component-type thermosetting resin composition further comprises tris(3-mercaptopropyl)isocyanurate [Abstract, 0005] that acts as a curing agent for epoxy resins [0007], which reads on the limitation wherein the flexible material further comprises a curing agent (B) as claimed. Furuta teaches that the one-component-type thermosetting resin composition optionally further comprises a curing promoter that is a solid imidazole compound or a solid dispersive amine adduct-based latent curing agent [0034], which optionally reads on the limitation wherein the flexible material further comprises a curing accelerator (C) as claimed because the instant application recites 
Furuta does not teach a specific embodiment wherein the epoxy resin (A) is represented by the formula (1) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Furuta’s 
    PNG
    media_image2.png
    41
    1106
    media_image2.png
    Greyscale
 as Furuta’s X1 and X2 in Furuta’s formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 for Furuta’s epoxy compound, and to select an integer of 1 to 8 as Furuta’s z in Furuta’s formula, which would read on the limitation wherein the epoxy resin (A) is represented by the formula (1), in the formula (1), A1 is a group represented by a formula (a-2), in the formula (a-2), n2 is an integer of 1 to 8, A2 is a divalent organic group having an aromatic structure, B is a glycidyl group, and n is an integer of 1 to 20 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a one-component-type thermosetting resin composition with similar curability because Furuta teaches that the one-component-type thermosetting resin composition comprises an epoxy resin containing an epoxy compound represented by formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 [Abstract, 0005, 0025], wherein X1 and X2 are optionally [0025] 
    PNG
    media_image2.png
    41
    1106
    media_image2.png
    Greyscale
, wherein z is independently an integer of 1 to 20, respectively [0005, 0022], wherein m is an integer of 1 to 20 [0005], wherein Ar is a bivalent aromatic-containing hydrocarbon group containing a bivalent aromatic group in the main skeleton [0005, 0026], and that the one-component-type thermosetting resin composition obtains low-temperature curability and maintenance of adhesive strength at the same time [Abstract]. Examples 
Furuta does not teach a specific embodiment wherein the flexible material further comprises a curing accelerator (C). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Furuta’s curing promoter that is a solid imidazole compound or a solid dispersive amine adduct-based latent curing agent to modify Furuta’s one-component-type thermosetting resin composition, which would read on the limitation wherein the flexible material further comprises a curing accelerator (C) as claimed. One of ordinary skill in the art would have been motivated to do so because Furuta teaches that the one-component-type thermosetting resin composition optionally further comprises a curing promoter that is a solid imidazole compound or a solid dispersive amine adduct-based latent curing agent [0034], which would have been beneficial for improving curability of Furuta’s one-component-type thermosetting resin composition.
Furuta does not teach with sufficient specificity wherein, based on 100 parts by weight of a total usage amount of the epoxy resin (A), the curing agent (B), and the curing accelerator (C), a usage amount of the epoxy resin (A) is 85 parts by weight or more. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Furuta’s epoxy compound represented by Furuta’s formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 to be from 85 to 90.9 parts by mass based on 100 parts by mass of Furuta’s epoxy resin, Furuta’s tris(3-mercaptopropyl)isocyanurate, and Furuta’s curing promoter, which would read on the limitation wherein, based on 100 parts by weight of a total usage amount of the epoxy resin (A), the curing agent (B), and the curing accelerator (C), a usage amount of the epoxy resin (A) is 85 to 90.9 parts by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability of Furuta’s one-component-type thermosetting resin composition because Furuta teaches that the content of tris(3-mercaptopropyl)isocyanurate is 10 to 100 parts by mass when all epoxy resins contained in the one-component thermosetting resin composition are 100 parts by mass [0007], that the content of the curing promoter is 0 or is preferable to be 1 to 100 parts by mass when the total content of epoxy resin is 100 parts by mass [0044], that the one-component-type thermosetting resin composition obtains low-temperature curability and maintenance of adhesive strength at the same time [Abstract], and that the epoxy resin contains an epoxy compound represented by formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 [Abstract, 0005, 0025], which means that the amount of Furuta’s epoxy compound represented by Furuta’s formula in parts by mass based on 100 parts by mass of Furuta’s epoxy resin, 
Regarding claim 2, Furuta teaches that the resin composition optionally further comprises a coupling agent [0032, 0061, 0062], which read on the limitation wherein the usage amount of the coupling agent (D) is greater than or equal to 0 part by weight based on 100 parts by weight of the usage amount of the epoxy resin (A). Furuta teaches that in examples, the resin composition comprises 100 parts by mass of epoxy resin, 1 part by mass of Aerosil 200, and 0.4 part by mass of TEB [0072] that is fumed silica [0065], and that in another embodiment the resin composition optionally comprises fillers or coupling agents [0032, 0061, 0062].
Furuta does not teach that the usage amount of the coupling agent (D) is 0.1 to 2 parts by weight based on 100 parts by weight of the usage amount of the epoxy resin (A). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Furuta’s coupling agent to modify Furuta’s resin composition and to optimize the amount of Furuta’s coupling agent to be from 0.1 to 2 parts by mass based on 100 parts by mass of Furuta’s epoxy compound represented by Furuta’s formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
, which would read on the limitation wherein the usage amount of the coupling agent (D) is 0.1 to 2 parts by weight based on 100 parts by weight of the usage amount of the epoxy resin (A) as claimed. One of ordinary skill in the art would have been motivated to do so because Furuta teaches that the resin composition optionally further comprises a 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 [Abstract, 0005, 0025], which means that the amount of Furuta’s coupling agent in parts by mass based on 100 parts by mass of Furuta’s epoxy compound represented by Furuta’s formula would have affected curability and/or adhesive strength of Furuta’s resin composition.
Regarding claim 3, Furuta teaches that the content of tris(3-mercaptopropyl)isocyanurate is 10 to 100 parts by mass when all epoxy resins contained in the one-component thermosetting resin composition are 100 parts by mass [0007] and that the content of the curing promoter [0044] that is a solid imidazole 
Furuta does not teach with sufficient specificity wherein based on 100 parts by weight of the usage amount of the epoxy resin (A), a usage amount of the curing agent (B) is 5 to 12 parts by weight. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the content of Furuta’s tris(3-mercaptopropyl)isocyanurate to be from 10 to 12 parts by mass based on 100 parts by mass of Furuta’s epoxy compound represented by Furuta’s formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 , which would read on the limitation wherein based on 100 parts by weight of the usage amount of the epoxy resin (A), a usage amount of the curing agent (B) is 10 to 12 parts by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of curing of Furuta’s one-component thermosetting resin composition when it is cured because Furuta teaches that the content of tris(3-mercaptopropyl)isocyanurate is 10 to 100 parts by mass when all epoxy resins contained in the one-component thermosetting resin composition are 100 parts by mass [0007], that the tris(3-mercaptopropyl)isocyanurate acts as a curing agent for 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 [Abstract, 0005, 0025], and that the one-component-type thermosetting resin composition obtains low-temperature curability and maintenance of adhesive strength at the same time [Abstract], which means that the content of Furuta’s tris(3-mercaptopropyl)isocyanurate in parts by mass based on 100 parts by mass of Furuta’s epoxy compound represented by Furuta’s formula would have affected an extent of curing of Furuta’s one-component-type thermosetting resin composition when it is cured.
Furuta does not teach with sufficient specificity wherein based on 100 parts by weight of the usage amount of the epoxy resin (A), a usage amount of the curing accelerator (C) is 0.01 to 0.1 part by weight. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Furuta’s curing promoter that is a solid imidazole compound or a solid dispersive amine adduct-based latent curing agent to modify Furuta’s one-component-type thermosetting resin composition and to optimize the content of Furuta’s curing promoter to be from 0.01 to 0.1 parts by mass based on 100 parts by mass of Furuta’s epoxy compound represented by Furuta’s formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 , which would read on the limitation wherein based on 100 parts by weight of the usage amount of the epoxy 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 [Abstract, 0005, 0025], and that the one-component-type thermosetting resin composition obtains low-temperature curability and maintenance of adhesive strength at the same time [Abstract], which means that the content of Furuta’s curing promoter in parts by mass based on 100 parts by mass of Furuta’s epoxy compound represented by Furuta’s formula would have affected an extent of curing of Furuta’s one-component-type thermosetting resin composition when it is cured.

    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 for the epoxy compound [Abstract, 0005, 0025], Ar is a bivalent aromatic-containing hydrocarbon group containing a bivalent aromatic group in the main skeleton [0005, 0026] that is optionally 
    PNG
    media_image3.png
    125
    426
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    103
    438
    media_image4.png
    Greyscale
 [0005, 0023], which optionally reads on the limitation wherein A2 is a group represented by a formula (3), in the formula (3), X is a C1 or C3 divalent hydrocarbon group as claimed.
Furuta does not teach a specific embodiment wherein A2 is a group represented by a formula (3) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Furuta’s 
    PNG
    media_image3.png
    125
    426
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    103
    438
    media_image4.png
    Greyscale
 as Furuta’s Ar in Furuta’s formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 for Furuta’s epoxy compound, which would read on the limitation wherein A2 is a group represented by a formula (3), in the formula (3), X is a C1 or C3 divalent hydrocarbon group as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a one-component-type thermosetting resin composition with similar curability because Furuta teaches that the one-component-type thermosetting resin composition comprises an epoxy resin containing an epoxy compound represented by formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 [Abstract, 0005, 0025], wherein Ar is a bivalent aromatic-containing hydrocarbon group containing a bivalent aromatic group in the main skeleton [0005, 0026] that is optionally 
    PNG
    media_image3.png
    125
    426
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    103
    438
    media_image4.png
    Greyscale
 [0005, 0023], and that the one-component-type thermosetting resin composition obtains low-temperature curability and maintenance of adhesive strength at the same time [Abstract]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 5, Furuta teaches that the one-component-type thermosetting resin composition comprises an epoxy resin containing an epoxy compound represented by formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 [Abstract, 0005, 0025], wherein X1 and X2 are optionally [0025] 
    PNG
    media_image2.png
    41
    1106
    media_image2.png
    Greyscale
, wherein z is independently an integer of 1 to 20, respectively [0005, 0022], wherein m is an integer of 1 to 20 [0005], wherein Ar is a bivalent aromatic-containing hydrocarbon group containing a bivalent aromatic group in the main skeleton [0005, 0026] that is optionally 
    PNG
    media_image3.png
    125
    426
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    103
    438
    media_image4.png
    Greyscale
 [0005, 0023]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Furuta’s 
    PNG
    media_image2.png
    41
    1106
    media_image2.png
    Greyscale
 as Furuta’s X1 and X2 in Furuta’s formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 for Furuta’s epoxy compound, and to select an integer of 1 to 8 as Furuta’s z in Furuta’s formula. Therefore, Furuta renders obvious the limitation wherein the epoxy resin (A) has a weight average molecular weight of 545 to 25,281 g/mol. The weight average molecular weight is based on the following calculations: 12.0107 g/mol * 30 + 1.00784 g/mol * 40 + 15.999 g/mol * 9 = 545 g/mol; and 12.0107 g/mol * 1366 + 1.00784 g/mol * 2408 + 15.999 g/mol * 403 = 25,281 g/mol.
Furuta does not teach with sufficient specificity wherein the epoxy resin (A) has a weight average molecular weight of 8,000 to 14,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Furuta’s 
    PNG
    media_image2.png
    41
    1106
    media_image2.png
    Greyscale
 as Furuta’s X1 and X2 in Furuta’s formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 for Furuta’s epoxy compound, to select Furuta’s 
    PNG
    media_image3.png
    125
    426
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    103
    438
    media_image4.png
    Greyscale
 as Furuta’s Ar in Furuta’s formula, to select an integer of 1 to 3 as Furuta’s z in Furuta’s formula, and to select an integer of 19 to 20 as Furuta’s m in Furuta’s formula, or to select an integer of 4 to 8 as Furuta’s z in Furuta’s formula, and to select an integer of 11 as Furuta’s m in Furuta’s formula, which would read on the limitation wherein the epoxy resin (A) has a weight average molecular weight of 8,042 to 13,665 g/mol or 8,543 to 13,962 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a one-component-type thermosetting resin composition with similar curability because Furuta teaches that the one-component-type thermosetting resin composition comprises an epoxy resin containing an epoxy compound represented by formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 [Abstract, 0005, 0025], wherein X1 and X2 are optionally [0025] 
    PNG
    media_image2.png
    41
    1106
    media_image2.png
    Greyscale
, wherein z is independently an integer of 1 to 20, respectively [0005, 0022], wherein m is an integer of 1 to 20 [0005], wherein Ar is a bivalent aromatic-containing hydrocarbon group containing a bivalent aromatic group in the main skeleton [0005, 0026] that is optionally 
    PNG
    media_image3.png
    125
    426
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    103
    438
    media_image4.png
    Greyscale
 [0005, 0023], and that the one-component-type thermosetting resin composition obtains low-temperature curability and maintenance of adhesive strength at the same time [Abstract]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). The weight average molecular weight is based on the following calculations: 12.0107 g/mol * 462 + 1.00784 g/mol * 616 + 15.999 g/mol * 117 = 8,042 g/mol; 12.0107 g/mol * 766 + 1.00784 g/mol * 1208 + 15.999 g/mol * 203 = 13,665 g/mol; 12.0107 g/mol * 468 + 1.00784 g/mol * 756 + 
Regarding claim 6, Furuta teaches that the one-component-type thermosetting resin composition comprises an epoxy resin containing an epoxy compound represented by formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 [Abstract, 0005, 0025], wherein X1 and X2 are optionally [0025] 
    PNG
    media_image2.png
    41
    1106
    media_image2.png
    Greyscale
, wherein z is independently an integer of 1 to 20, respectively [0005, 0022], wherein m is an integer of 1 to 20 [0005], wherein Ar is a bivalent aromatic-containing hydrocarbon group containing a bivalent aromatic group in the main skeleton [0005, 0026] that is optionally 
    PNG
    media_image3.png
    125
    426
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    103
    438
    media_image4.png
    Greyscale
 [0005, 0023], that the one-component-type thermosetting resin composition further comprises tris(3-mercaptopropyl)isocyanurate [Abstract, 0005] that acts as a curing agent for epoxy resins [0007], that the one-component-type thermosetting resin composition optionally 
    PNG
    media_image2.png
    41
    1106
    media_image2.png
    Greyscale
 as Furuta’s X1 and X2 in Furuta’s formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 for Furuta’s epoxy compound, and to select an integer of 1 to 8 as Furuta’s z in Furuta’s formula. Also, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Furuta’s curing promoter that is a solid imidazole compound or a solid dispersive amine adduct-based latent curing agent to modify Furuta’s one-component-type thermosetting resin composition. Also, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Furuta’s epoxy compound represented by Furuta’s formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 to be from 85 to 90.9 parts by mass based on 100 parts by mass of Furuta’s epoxy resin, Furuta’s tris(3-mercaptopropyl)isocyanurate, and Furuta’s curing promoter. Furuta’s teachings therefore read on the limitation wherein the flexible encapsulating material has a weight average molecular weight of greater than 0 g/mol.
Furuta does not teach with sufficient specificity wherein the flexible encapsulating material has a weight average molecular weight of 13,000 to 35,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Furuta’s curing promoter that is a solid imidazole compound to modify Furuta’s one-component-type thermosetting resin composition. One of ordinary skill in the art would have been motivated to do so because Furuta teaches that the one-component-type thermosetting resin composition optionally further comprises a curing promoter that is a solid imidazole compound [0034], which would have been beneficial for improving curability of Furuta’s one-component-type thermosetting resin composition.
Furuta does not teach with sufficient specificity wherein the flexible encapsulating material has a weight average molecular weight of 13,000 to 35,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Furuta’s 
    PNG
    media_image2.png
    41
    1106
    media_image2.png
    Greyscale
 as Furuta’s X1 and X2 in Furuta’s formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 for Furuta’s epoxy compound, to select Furuta’s 
    PNG
    media_image3.png
    125
    426
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    103
    438
    media_image4.png
    Greyscale
 as Furuta’s Ar in Furuta’s formula, to select an integer of 8 as Furuta’s z in Furuta’s formula, and to select an integer of 20 as Furuta’s m in Furuta’s formula. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a one-component-type thermosetting resin composition with similar curability because Furuta teaches that the one-component-type thermosetting resin composition comprises an epoxy resin containing an epoxy compound represented by formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 [Abstract, 0005, 0025], wherein X1 and X2 are optionally [0025] 
    PNG
    media_image2.png
    41
    1106
    media_image2.png
    Greyscale
, wherein z is independently an integer of 1 to 20, respectively [0005, 0022], wherein m is an integer of 1 to 20 [0005], wherein Ar is a bivalent aromatic-containing hydrocarbon group containing a bivalent aromatic group in the main skeleton [0005, 0026] that is optionally 
    PNG
    media_image3.png
    125
    426
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    103
    438
    media_image4.png
    Greyscale
 [0005, 0023], and that the one-component-type thermosetting resin composition obtains low-temperature curability and maintenance of adhesive strength at the same time [Abstract]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Furuta does not teach with sufficient specificity wherein the flexible encapsulating material has a weight average molecular weight of 13,000 to 35,000 g/mol. However, based on the modifications of Furuta’s teachings that are explained above, Furuta renders obvious the limitation wherein the flexible encapsulating material has a weight average molecular weight of within 13,000 to 35,000 g/mol as claimed. This is because Furuta renders obvious all of the claimed ingredients and amounts of the flexible encapsulating material, renders it obvious that the curing accelerator (C) is a solid 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID T KARST/Primary Examiner, Art Unit 1767